OPINION OF THE COURT
Patrick J. Barton, J.
This is a claim for damages due to the alleged negligence of the defendant, Haenel, who was a broker working for the firm of Smith, Barney, Harris, Upham & Co., Inc. The plaintiff seeks an award here of $1,700 including $375 in lost interest on each of two bonds which were called and which calling was not reported by the defendants to the plaintiff. The plaintiff also seeks $750 in the lost face value of the bonds called as well as interest on the $1,500 she claims she lost through the defendant’s negligence.
The facts established are that in November of 1986 the plaintiff and her husband purchased $30,000 worth of MAC *584NYC 7Vz% bonds. The bonds were bearer bonds which the plaintiff chose to hold herself and which she deposited with her bank. The plaintiff claims that the broker, Mr. Haenel, represented to her that he and his firm would keep track of, and inform her of, any dates that these bonds were called. Both Mr. Haenel and an executive vice-president for Harris, Upham testified that the called bond service was provided without charge and was intended as an aid to the investor’s own efforts to keep abreast of bonds that may have been called. Plaintiff’s exhibit No. 2, a list of the bonds including CUSIP numbers purchased by the plaintiff, contains a disclaimer to this effect in the bottom right-hand corner. This and the fact that no charge was made and asked for such service belies the plaintiff’s claim that a duty existed on behalf of either defendant to notify her that the bonds were called.
As a result of the above findings, it is the opinion of this court that the plaintiff has failed to prove that the defendants owed her an obligation to inform her that her bonds had been called. I, therefore, award judgment to the defendants dismissing the case.